694 So. 2d 733 (1997)
Russell CALAMIA, Petitioner,
v.
Harry K. SINGLETARY, Jr., Respondent.
Jeffrey Lynn HOCK, Petitioner,
v.
Harry K. SINGLETARY, Jr. Respondent.
Nos. 84088, 86182.
Supreme Court of Florida.
May 22, 1997.
Wendy M. Edmonds and R. Mitchell Prugh of Middleton, Prugh & Anderson, P.A., Melrose, for petitioner Russell Calamia.
*734 John C. Schaible, Florida Institutional Legal Services, Inc., Gainesville, for petitioner Jeffrey Lynn Hock.
Susan A. Maher, Deputy General, Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
On petition for writ of certiorari, the United States Supreme Court vacated our previous decision in this cause[1] and remanded the case for further consideration in light of its decision in Lynce v. Mathis, ___ U.S.___, 117 S. Ct. 891, 137 L. Ed. 2d 63 (1997). Calamia v. Singletary, ___ U.S.___, 117 S. Ct. 1309, 137 L. Ed. 2d 473 (1997). In view of the holding of Lynce, we grant the petition for writ of habeas corpus of Russell Calamia and the petition for writ of mandamus of Jeffrey Lynn Hock. We direct respondent to reinstate the petitioners' administrative and provisional gain time in accordance with the opinion in Lynce v. Mathis.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.
NOTES
[1]  Calamia v. Singletary, 686 So. 2d 1337 (Fla. 1996).